Citation Nr: 0828424	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right knee disability on the basis of instability, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO.  

Service connection for dysfunction of the right knee was 
initially granted by a December 1975 rating decision and a 
noncompensable evaluation was assigned.  By rating decision 
in April 1991, the evaluation was increased to 10 percent.  

By rating decision in March 2002 the 10 percent evaluation 
was increased to 20 percent.  Subsequently by rating action 
in July 2002 the RO reallocated the 20 percent evaluation 
assigned for dysfunction or internal derangement of the right 
knee as 10 percent each for degenerative joint disease, right 
knee and as right knee instability.  



FINDINGS OF FACT

1.  The service-connected right knee disability currently is 
not shown to be manifested by ankylosis or malunion of the 
tibia and fibula with related knee dysfunction; extension is 
performed to 0 degrees and flexion is limited to no more than 
70 degrees, even taking into account his complaints of pain.  

2.  The service-connected right knee disability currently is 
not shown to be manifested by more than slight instability or 
recurrent subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability on 
the basis of limitation of extension or flexion have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5256, 5261, 5262 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability on 
the basis of instability have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a 
including Diagnostic Code 5257 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2006 
correspondence of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

The October 2006 statement of the case specifically informed 
the veteran of the rating criteria which would provide a 
basis for an increased rating.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  

The claims were readjudicated in the October 2006 statement 
of the case.  Correspondence of record provided adequate 
notice of how effective dates are assigned.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, to include an opportunity to 
present pertinent evidence.  

Because the veteran has actual notice of the rating criteria, 
and because the claims have been readjudicated no prejudice 
exists.  There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.  


Background

At a March 2006 VA examination, the examiner noted that he 
had reviewed the claims file.  The examiner noted the veteran 
had a history of right knee osteoarthritis since 1972.  The 
veteran reported having right knee pain that had worsened 
over the last 11 months with multiple visits to the emergency 
room due to acute swelling and exacerbation of pain in the 
right knee.  He could not walk more than 15 minutes without 
developing edema and worsening pain.  He underwent surgery 
for a right meniscus tear in July 2002 and treated the 
condition with NSAIDs, physical therapy and bracing.  He was 
currently taking Naprosyn and Ultram for pain.  

The VA examiner noted no deformity.  The veteran exhibited 
pain, weakness, giving way and instability of the right knee.  
He reported daily locking or more often and repeated 
effusions.  He had severe flareups every 3-4 months.  The 
veteran described at least 8 arthroscopies of the right knee.  

The examiner noted no signs of abnormal weight bearing.  The 
range of active motion was from 0 degrees to 70 degrees, and 
passive motion from 0 to 75 degrees.  Pain began at 70 
degrees.  With repetitive use there was loss of range of 
motion to 0 to 60 degrees.  

A summary of general joint symptoms included those of 
crepitus, edema, effusion, tenderness, painful movement, mild 
anterior/posterior instability, abnormal motion, guarding.  

The examiner noted significant effect on occupational 
activities with decreased mobility, problems lifting and 
carrying, and decreased strength.  The problems with daily 
activities including chores, and shopping were mild; sports 
and traveling was severe.  

Of record are extensive VA treatment reports for a right knee 
disorder as well as other conditions.  These include a 
September 2006 VAMC patient physical therapy assessment which 
notes a range of motion of the right knee from 5 degrees to 
120 degrees with pain at end of motion.  


a. Residuals of a right knee injury.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When evaluating a loss in the range of motion, consideration 
is given to the degree of functional loss caused by pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the 
United States Court of Appeals for Veterans Claims explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flareups." Id. at 206.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

The evaluation of the same disability under various 
diagnoses, however, is to be avoided. 38 C.F.R. § 4.14 
(2007).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.  

The veteran's degenerative joint disease of the right knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5010.  Arthritis due to trauma is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010. limitation of extension of the 
right knee is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  

Under Diagnostic Code 5260, limitation of flexion of the 
right leg limited to 60 degrees warrants a 0 percent 
evaluation, limitation of flexion to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion to 30 degrees 
warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the 
right leg limited to 5 degrees warrants a 0 percent 
evaluation, limitation of extension to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Diagnostic Code 5256, ankylosis of the knee is not applicable 
as the veteran has not exhibited any ankylosis of the right 
knee.  Likewise as no impairment of tibia and fibula been 
shown Diagnostic Code 5262 is not applicable.  

None of the other Diagnostic Codes addressing disabilities of 
the knees and legs offer any higher evaluations than the 
currently assigned 10 percent rating. 38 C.F.R. § 4.71a.  

The March 2006 VA examination reveals a right knee 
disability; however, it does not show findings of any 
ankylosis or tibia and fibula impairment.  Therefore 
Diagnostic Codes 5256 and 5262 are not applicable.  

The only Codes applicable are 5260 and 5261 for limitation of 
flexion and of extension.  At the March 2006 VA examination 
the veteran's range of motion was extension from 0 and 
flexion to 70 degrees, active; and extension from 0 and 
flexion to 75 degrees, passive.  While the September 2006 VA 
treatment report notes extension from 5 and flexion to 125 
degrees. These equate to noncompensable ratings under Codes 
5260 and 5261.  

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 10 percent for the 
service-connected degenerative joint disease of the right 
knee.  The competent medical evidence shows neither nonunion 
of the tibia or fibula, findings of ankylosis in the right 
knee nor any compensable limitation of extension or flexion 
of the right leg.  

The Board has reviewed all the medical evidence of record, 
including VA Medical Center treatment notes and examinations, 
but finds that they too fail to support the grant of a rating 
in excess of 10 percent.  

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, and 4.45 does not lead 
the Board to conclude that the functional loss he experiences 
in the right knee equates to a higher rating under any 
pertinent Diagnostic Code.  There is no basis for an 
increased evaluation due to limitation of motion under 
DeLuca.  

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating. Such is not objectively present.  

Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
did not equate to the criteria for a higher evaluation under 
Diagnostic Codes 5256, 5260, 5261, or 5262. 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.  


b.  Right knee instability

Under Diagnostic Code 5257, other impairment of the knee; 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation; moderate warrants a 20 percent 
evaluation; and, severe warrants a 30 percent evaluation. 
Code 5257.

The veteran is currently assigned a 10 percent evaluation 
under this Code.  The Board notes that a review of the 
medical evidence of record is devoid of any evidence of 
chronic recurrent subluxation or lateral instability for the 
right knee.  The VA examiner in March 20006 specifically 
found no more than mild anterior/posterior instability.  
Thus, a higher rating is not warranted for the service-
connected right knee disability on the basis of instability.  

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 10 percent for the 
service-connected right knee instability.  The medical 
evidence shows no more than mild instability and no 
subluxation.  The current level of disability is no more than 
slight.  

The Board has reviewed all the medical evidence of record, 
including VA treatment notes and examinations, but finds that 
they too fail to support the grant of a rating in excess of 
10 percent.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling is denied.  

An increased rating in excess of 10 percent for the service-
connected right knee disability on the basis of instability 
is denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


